Case 7:19-cr-00586-VB Document 62 Filed 02/05/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA
Order of Restitution
Vv.

ROCCO ROMEO,

Defendant. Docket No. S1 19-cr-586 (VB)

 

Upon the application of the United States of America, by its attorney, Audrey Strauss,
United States Attorney for the Southern District of New York, Mathew Andrews, Assistant
United States Attorney, of counsel; the presentence report; the Defendant’s conviction on Counts
One and Two of the above Information; and all other proceedings in this case, it is hereby

ORDERED that:

1. Amount of Restitution

Rocco Romeo, the Defendant, shall pay restitution in the total amount of $855,629.76,
pursuant to 18 U.S.C. § 3663; 18 U.S.C. § 3663A (MVRA), to the victim of the offenses charged
in Counts One and Two. The name, address, and specific amount owed to the victim is set forth
in the attached Schedule of Victims, attached hereto as Schedule A. Upon advice by the United
States Attorney’s Office of a change of address of a victim, the Clerk of the Court is authorized to
send payments to the new address without further order of this Court.

2. Schedule of Payments

Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other
assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant,

 

 
Case 7:19-cr-00586-VB Document 62 Filed 02/05/21 Page 2 of 3

including obligations to dependents, the Defendant shall pay restitution in the manner and
according to the schedule that follows:

In the interest of justice, restitution shall be payable in installments pursuant to
18 U.S.C. A 3572(d)(1) and (2). The Defendant shall commence monthly installment payments

20% of sourerthty IACowe / during He peed oO en
or en bios

payable on the last day of each month u COW WL

30 doy cus fo . A

,
lloment Instructions

The Defendant shall make restitution payments by certified check, bank check, money
order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the
“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pear!
Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The
Defendant shall write his/her name and the docket number of this case on each check or money
order. Credit card payments must be made in person at the Clerk’s Office. Any cash payments
shall be hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For
payments by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

4, Additional Provisions

The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation
Office (during any period of probation or supervised release), and the United States Attorney’s
Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation
Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material
change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution
in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise
learns of, additional assets not known to the Government at the time of the execution of this order,
the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

elease

7

 
Case 7:19-cr-00586-VB Document 62 Filed 02/05/21 Page 3 of 3

5, Restitution Liability

The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20
years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as
provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the
event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid
balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.

6. Sealing
Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victim, the Schedule of Victims, attached hereto
as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

SO ORDERED:
fy (r0 r

f ‘> ,
HONORABLE Vwmeenwt Cr Cucceth DATE
UNITED STATES DISTRICT JUDGE

 

 
